     Case 1:20-cv-00797-PLM-PJG ECF No. 7 filed 08/28/20 PageID.17 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION



TINA CRAWFORD and
JAMES CRAWFORD,

              Plaintiff,                              Hon. Paul L. Maloney

v.                                                    Case No. 1:20-CV-797

ROSE ACCEPTANCE,

            Defendant.
_________________________________/

                           REPORT AND RECOMMENDATION

        Plaintiffs initiated this action August 24, 2020, against their “mortgage

company” alleging fraud and related claims. (ECF No. 1). Because Plaintiffs have

been permitted to proceed as paupers (ECF No. 4), the Court has reviewed Plaintiffs’

complaint pursuant to 28 U.S.C.       1915(e)(2) to determine whether it is frivolous,

malicious, or fails to state a claim upon which relief can be granted. Pursuant to 28

U.S.C.     636(b)(1)(B), the undersigned recommends that Plaintiffs’ complaint be

dismissed.

                                       ANALYSIS

        A claim must be dismissed for failure to state a claim on which relief may be

granted unless the “[f]actual allegations [are] enough to raise a right for relief above the

speculative level on the assumption that all of the complaint s allegations are true.”

                                             1
  Case 1:20-cv-00797-PLM-PJG ECF No. 7 filed 08/28/20 PageID.18 Page 2 of 3




Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007). As the Supreme Court has

held, to avoid dismissal, a complaint must contain “sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

662, 677-78 (2009).       This plausibility standard “is not akin to a ‘probability

requirement,’ but it asks for more than a sheer possibility that a defendant has acted

unlawfully.” If the complaint simply pleads facts that are “merely consistent with” a

defendant’s liability, it “stops short of the line between possibility and plausibility of

‘entitlement to relief.’” Id. As the Court further observed:

             Two working principles underlie our decision in Twombly.
             First, the tenet that a court must accept as true all of the
             allegations contained in a complaint is inapplicable to legal
             conclusions. Threadbare recitals of the elements of a cause of
             action, supported by mere conclusory statements, do not
             suffice. . .Rule 8 marks a notable and generous departure from
             the hyper-technical, code-pleading regime of a prior era, but it
             does not unlock the doors of discovery for a plaintiff armed
             with nothing more than conclusions.            Second, only a
             complaint that states a plausible claim for relief survives a
             motion to dismiss. . .Determining whether a complaint states
             a plausible claim for relief will, as the Court of Appeals
             observed, be a context-specific task that requires the
             reviewing court to draw on its judicial experience and common
             sense. But where the well pleaded facts do not permit the court
             to infer more than the mere possibility of misconduct, the
             complaint has alleged - but it has not “show[n]” – “that the
             pleader is entitled to relief.”

Id. at 678-79 (internal citations omitted).

      Plaintiffs’ complaint is one-page in length and contains no factual allegations.

Instead, Plaintiffs merely assert a variety of legal claims and conclusions. Simply put,

Plaintiffs have failed to allege any facts, which, if accepted as true, would entitle them

                                              2
  Case 1:20-cv-00797-PLM-PJG ECF No. 7 filed 08/28/20 PageID.19 Page 3 of 3




to relief. Accordingly, the Court finds that Plaintiffs’ complaint fails to state a claim on

which relief may be granted.

                                     CONCLUSION

      For the reasons discussed herein, the undersigned recommends that Plaintiffs’

complaint (ECF No. 1) be dismissed for failure to state a claim on which relief may

be granted.

      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.             28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.    See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).


                                                 Respectfully submitted,


Date: August 28, 2020                            /s/ Phillip J. Green
                                                 PHILLIP J. GREEN
                                                 United States Magistrate Judge




                                             3
